     Case 3:18-cv-02290-GPC-KSC Document 94 Filed 10/02/20 PageID.1336 Page 1 of 21



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     JASON BROOKS,                                  Case No.: 3:18-cv-02290-GPC-KSC
12                               Plaintiff,
                                                      REPORT AND
13     v.                                             RECOMMENDATION RE
                                                      TARSADIA DEFENDANTS’ AND
14     TARSADIA HOTELS, 5th ROCK, LLC,
                                                      PLAYGROUND’S MOTION TO
       MKP ONE, LLP, TUSHAR PATEL, B.U.
15                                                    ENFORCE SETTLEMENT
       PATEL, GREGORY CASSERLY,
                                                      AGREEMENT [Doc. No. 77]
16     PLAYGROUND DESTINATION
       PROPERTIES, INC. and DOES 1-50,
17                                                    REDACTED COPY – ORIGINAL
                                Defendants.           FILED UNDER SEAL
18
19          Before the Court is defendants’ Tarsadia Hotels, 5th Rock, LLC, MKP One, LLP,
20    and Gaslamp Holdings, LLC (collectively, the “Tarsadia Defendants”) Motion to Enforce
21    Settlement (the “Motion” or “Mot.”). Doc. No. 77 (redacted, public version); 84 (sealed
22    version). Defendant Playground Destination Properties, Inc. (“Playground,” and,
23    together with the Tarsadia Defendants, “defendants”) joins the Motion. Doc. No. 75.
24    Plaintiff Jason Brooks (“plaintiff” or “Mr. Brooks”) opposes the Motion (the
25    “Opposition” or “Opp.”). Doc. No. 81.
26          On August 4, 2020, the Honorable Gonzalo P. Curiel, United States District Judge,
27    referred the matter to the undersigned to prepare a report and recommendation pursuant
28    to 28 U.S.C. § 636(b)(l), and conduct an evidentiary hearing if necessary. See Doc. No.

                                                  1
                                                                            3:18-cv-02290-GPC-KSC
     Case 3:18-cv-02290-GPC-KSC Document 94 Filed 10/02/20 PageID.1337 Page 2 of 21



1     86. For the reasons that follow, this Court RECOMMENDS that defendants’ Motion be
2     GRANTED.
3                                          I. BACKGROUND
4            This case arises out of plaintiff’s purchase of a residential condominium in San
5     Diego. Doc. No. 47, ¶5. Plaintiff is the sole opt-out of a class action against defendants
6     related to the sale of similar condominium units, which settled in 2017. See Beaver v.
7     Tarsadia Hotels, No. 11cv1842-GPC(KSC), 2017 WL 4310707, at *15 (S.D. Cal. Sept.
8     28, 2017). On December 5, 2019, the District Court granted in part and denied in part
9     defendants’ Motions to Dismiss plaintiff’s second amended complaint in this case. See
10    Doc. No. 56.
11           On April 22, 2020, the parties participated over the course of several hours in an
12    Early Neutral Evaluation (“ENE”) conference, during which they reached an agreement
13    in principle to settle the case. Doc. No. 72. Following the ENE conference, defendants
14    sent plaintiff a draft settlement agreement and joint motion for dismissal. Plaintiff
15    refused to sign the documents. On May 21, 2020, the Court held a follow up conference
16    with the parties (the “Status Conference”) to discuss the settlement reached, and the bases
17    for plaintiff’s refusal to sign the documents which set forth the agreed-upon terms. On
18    June 5, 2020, defendants filed the instant Motion.
19                                      II. THE SETTLEMENT
20    A. ENE Conference
21           The Court met telephonically with all parties at the outset of the ENE conference. 1
22    The Court next spoke individually with plaintiff, and then with the defendants. At the
23    request of the Court, plaintiff made an initial settlement demand, which the Court then
24    communicated to defendants. Defendants then conferred, and relayed to the Court a
25
26
      1
       Due to the COVID-19 public health emergency, the ENE Conference was held telephonically. See
27    Order of the Chief Judge No. 18, “Suspension of Jury Trials and Other Proceedings During the COVID-
      19 Public Emergency,” dated March 17, 2020 (available at www.casd.uscourts.gov); Doc. No. 69
28    (modifying procedures for the ENE conference to require telephonic attendance for all parties).

                                                       2
                                                                                     3:18-cv-02290-GPC-KSC
     Case 3:18-cv-02290-GPC-KSC Document 94 Filed 10/02/20 PageID.1338 Page 3 of 21



1     counter-proposal, which was thereafter communicated to plaintiff. As is typical in ENE
2     conferences, the afternoon continued with back to back consultations in this fashion as
3     the Court conferred with each party and discussed the strengths and weaknesses of the
4     claims and defenses advanced. 2
5            After several hours of individual and joint sessions with the Court, the parties
6     reached a settlement.
7                                                            ,3
8
9
10
11
12                                                                                               .4
13           The following agreement was then reached between the parties, which was
14    verbally repeated by the undersigned Magistrate Judge in the presence of all parties in
15    joint session at close of the ENE conference:
16
17
18
19                                                                   ;
20
21
22
      2
       The parties’ communications with the Court during an ENE conference are confidential under Local
23    Rule 16.1(c)(1)(b). The undersigned has endeavored herein to preserve the confidentiality of that
      proceeding by relying on the transcript of the May 21, 2020 Status Conference and the information
24    disclosed in the parties’ filings.
25    3
       Plaintiff pled guilty to securities fraud and has been incarcerated in Colorado since May 24, 2009.
      Doc. No. 47 (Second Amended Complaint), ¶¶105, 115-16. As plaintiff acknowledges in his Second
26    Amended Complaint, he was also ordered to pay over $5,000,000 in restitution. See id., ¶ 117.
27    4


28                                                                                                 .

                                                         3
                                                                                        3:18-cv-02290-GPC-KSC
     Case 3:18-cv-02290-GPC-KSC Document 94 Filed 10/02/20 PageID.1339 Page 4 of 21



1                                                                         ;
2
3
                                                                                   ;
4
5
                                                                     ;
6
                                                            ;
7
8
                                             ;
9
10
11
12
13
14                                                                             ;
15
16
17
18
19                                                               .
20
21    See Amended Declaration of Cathy T. Moses (“Moses Dec.”), Doc. No. 77-1 (redacted),
22    84-1 (sealed), ¶5; see also Doc. No. 72. After the undersigned recited these terms in joint
23    session with all parties on the line, she asked each party and counsel to verbally confirm
24    that the stated terms accurately represented the settlement reached. All parties and
25    counsel, including Mr. Brooks, confirmed that they accurately reflected the settlement
26    reached. Importantly, Mr. Brooks stated no objections to any of the settlement terms.
27          After the ENE conference, the Court issued an Order confirming the parties’
28    agreement in principle (the “ENE Order”). Doc. No. 72 at 1. As agreed, plaintiff was to

                                                   4
                                                                              3:18-cv-02290-GPC-KSC
     Case 3:18-cv-02290-GPC-KSC Document 94 Filed 10/02/20 PageID.1340 Page 5 of 21



1     file his motion “delineat[ing] how he believe[d] the settlement funds should be
2     distributed based on applicable law and in consideration of any restitution order entered
3     against him in connection with his conviction” on or before June 5, 2020. Id. Consistent
4     with the above terms to which the parties agreed in the Court’s presence, the Court
5     ordered counsel for the Tarsadia Defendants to circulate a draft settlement and release
6     agreement and joint motion for dismissal to plaintiff within one week of the conference. 5
7     Id. Plaintiff was ordered to review the settlement agreement and related documents and
8     respond within three business days of receipt. Id. at 2. To monitor the parties’ progress
9     in finalizing their settlement, the Court set a follow-up telephonic status conference for
10    May 21, 2020. Doc. No. 71.
11           As ordered, counsel for the Tarsadia Defendants thereafter circulated a draft
12    settlement and release agreement to plaintiff which set forth the terms of the agreement
13    reached, and a joint dismissal motion. The settlement documents provided to plaintiff
14    accurately reflect the terms of the settlement reached between the parties at the ENE
15    Conference on April 22, 2020. Plaintiff refused to sign and return the settlement papers
16    as ordered by the Court. Instead, he stated in correspondence to Tarsadia Defendants’
17    counsel that he wanted the settlement funds to be sent to his sister and not deposited with
18    the Clerk of Court as was discussed and agreed to at the ENE Conference. See Moses
19    Dec., ¶8. 6
20    B. May 21, 2020 Status Conference
21           Upon being advised that plaintiff would not sign the settlement documents, the
22    Court proceeded with the previously-scheduled a telephonic status conference on May
23
24    5
       During the ENE, the Court requested that the Tarsadia Defendants’ counsel lodge a copy of all
25    documents sent to plaintiff at the undersigned’s chambers email address. Moses Dec., ¶7. On April 29,
      2020, the Tarsadia defendants lodged a copy of a letter to plaintiff of the same date, a document titled
26    “Settlement Agreement and Release of Claims,” and a document titled “Joint Stipulation Dismissing
27    Entire Action With Prejudice [F.R.C.P. 41(a)(1)(A)(ii)].” Id., ¶8.
      6
       This information is corroborated by the April 29, 2020 letter from the Tarsadia Defendants’ counsel to
28    plaintiff lodged with the undersigned’s chambers.

                                                          5
                                                                                         3:18-cv-02290-GPC-KSC
     Case 3:18-cv-02290-GPC-KSC Document 94 Filed 10/02/20 PageID.1341 Page 6 of 21



1     21, 2020 (the “Status Conference”), which was recorded. Doc. No. 73; see generally
2     5/21/20 Tr. (sealed). The purpose of the Status Conference was to discuss the settlement
3     reached, and the bases for plaintiff’s refusal to sign the documents which set forth the
4     agreed-upon terms.
5            The Court reiterated during the Status Conference that the parties had indeed
6     reached an agreement to settle the case at the ENE conference. 5/21/20 Tr. at 1, 5, 12,
7     21, 22 (sealed). After discussing the terms of the settlement, the Court advised plaintiff
8     “[y]ou have already agreed to those [settlement] terms. What you are doing is reneging
9     on the terms.” Id. at 1-2, 12.
10           In response, plaintiff argued that his agreement to settle was premised on the
11    determination that if the settlement funds did not go to him, they would go to charity. Id.
12    at 3, 5-6. Further, he stated he was under the “incorrect belief that the Prison Litigation
13    Reform Act” applied to him, as a prisoner, but he had since determined it did not. Id. at
14    3-4, 10. Although plaintiff’s manner of explanation suggested that these considerations
15    came to him after he had already agreed to the settlement terms, 7 the Court reiterated that
16    the agreement reached between the parties included that the agreed-upon monetary sum
17    was to be paid into a trust fund with the Clerk of Court, and that plaintiff would brief for
18    the District Court how the funds were to be distributed. Id. at 6. This did not appease
19    plaintiff, as he stated he wanted the ability to appeal any determination that Judge Curiel
20    might make, which would be precluded by proceeding with the agreed upon settlement
21    terms. Id. at 17-18, 19, 17. Plaintiff was offered additional time to submit his motion to
22    the Court given his stated limited access to the law library, he declined this opportunity.
23    Id. at 13. Without advance assurances that Judge Curiel would order the funds to be paid
24    //
25
26
27    7
        As he stated, “[b]ut then, after we ended the conversation that day, I thought, ‘Well, wait a minute. If
      the diversion of the damages can be given to charity, then they … could go to me.” 5/21/20 Tr. at 2
28    (sealed) (emphasis added).

                                                          6
                                                                                          3:18-cv-02290-GPC-KSC
     Case 3:18-cv-02290-GPC-KSC Document 94 Filed 10/02/20 PageID.1342 Page 7 of 21



1     directly to him or his sister, plaintiff refused to go forward with the settlement previously
2     reached. Id. at 18, 21.
3           The undersigned then advised the parties that “…[I]n my judgment, a settlement
4     was reached and our discussion today is, in essence, just an effort by Mr. Brooks to back
5     out of a settlement which was already reached.” 5/21/20 Tr. at 21-22 (sealed).
6     Defendants concurred, and the Court inquired whether defendants wished to proceed with
7     filing a motion to enforce the settlement. Responding affirmatively, defendants were
8     ordered to file their motion within two weeks. Id. at 22-23; see also Doc. No 80 (setting
9     briefing schedule for plaintiff’s motion).
10                                    III.   LEGAL STANDARD
11          A District Court has the authority to “ enforce on motion a settlement agreement
12    entered into by the litigants while the litigation is pending before it.’” In re City Equities
13    Anaheim, Ltd., 22 F.3d 954, 957 (9th Cir. 1995) (citations omitted); see also Callie v.
14    Near, 829 F.2d 888, 890 (9th Cir. 1987) (same); TNT Mktg., Inc. v. Agresti, 796 F.2d
15    276, 278 (9th Cir. 1986) (recognizing the Court’s “inherent power to enforce [an]
16    agreement in settlement of litigation before it”). This authority extends to oral
17    agreements. Doi v. Halekulani Corp., 276 F.3d 1131, 1138 (9th Cir. 2002); see also
18    Woods v. Carey, No. 2:04-cv-1225 MCE AC P, 2015 WL 7282749, at *4 (E.D. Cal. Nov.
19    18, 2015), report and recommendation adopted, 2016 WL 11440086 (E.D. Cal. Jan. 15,
20    2016), aff’d, 715 Fed. App’x 694 (9th Cir. 2018). Indeed, the Court is “bound to
21    enforce” agreements reached in its presence because such agreements are “not only
22    between the parties, but also between them and the court.” Winn v. Potter, No. 07cv630-
23    NLS, 2008 WL 11338406, at *2 (S.D. Cal. Oct. 22, 2007) (further noting that “[i]t is
24    boilerplate law that oral agreements and stipulations made in the presence of the court are
25    enforceable”) (citing 7 A.L.R.3d 1394). The moving party has the burden of
26    demonstrating that the parties formed a legally enforceable settlement agreement. See
27    Olam v. Congress Mortg. Co., 68 F. Supp. 2d 1110, 1137 n. 19, 1140 (N.D. Cal. 1999).
28    //

                                                     7
                                                                                 3:18-cv-02290-GPC-KSC
     Case 3:18-cv-02290-GPC-KSC Document 94 Filed 10/02/20 PageID.1343 Page 8 of 21



1           Under federal law, two requirements must be met for the Court to enforce a
2     settlement agreement. First, the agreement must be complete. Callie, 829 F.2d at 890.
3     Second, all parties must have directly agreed to be bound by the terms of the settlement
4     or have authorized their respective representatives to settle the dispute. Harrop v.
5     Western Airlines, Inc., 550 F.2d 1143, 1144-45 (9th Cir. 1977). In addition to these
6     requirements, the Court applies California law in determining whether a legally
7     enforceable settlement agreement was reached, even where the underlying cause of action
8     arises under federal law. See Jeff D. v. Andrus, 899 F.2d 753, 759 (9th 1989); United
9     Commercial Ins. Serv. v. Paymaster Corp., 962 F.2d 853, 857 (9th Cir. 1992).
10          Under California law, contract formation requires (1) parties capable of
11    contracting; (2) the parties’ consent; (3) a lawful object; and, (4) sufficient cause or
12    consideration. Lopez v. Charles Schwab & Co., 118 Cal. App. 4th 1224, 1230 (Cal. Ct.
13    App. 2004) (citing Cal. Civ. Code § 1550). Because the facts of this case do not bring
14    into question the issues of capacity, lawfulness, or the sufficiency of consideration, this
15    Court will focus on the parties’ consent, or the element of mutual assent. “Mutual assent
16    usually is manifested by an offer communicated to the offeree and an acceptance
17    communicated to the offeror.” Lopez, 118 Cal. App. 4th at 1230 (citing Cal. Civ. Code
18    §§ 1550, 1565). The existence of mutual consent is determined by objective criteria; the
19    “parties’ outward manifestations must show that the parties all agreed upon the same
20    thing in the same sense.” Weddington Prod., Inc., v. Flick, 60 Cal. 4th 793, 811 (Cal.
21    1998). Furthermore, California Code of Civil Procedure, section 664.6, provides that
22    “[i]f parties to pending litigation stipulate … orally before the court, for settlement of the
23    case … the court, upon motion, may enter judgment pursuant to the terms of the
24    settlement.” Cal. Civ. Proc. Code §664.6.
25                                        IV.   DISCUSSION
26          Plaintiff acknowledges that he “did agree in principal [sic] to settle this case” at the
27    ENE conference. Opp. at 2. In opposition to defendants’ Motion, he advances several
28    arguments to support his position that he should not be held to the agreement. For the

                                                     8
                                                                                 3:18-cv-02290-GPC-KSC
     Case 3:18-cv-02290-GPC-KSC Document 94 Filed 10/02/20 PageID.1344 Page 9 of 21



1     reasons discussed below, the Court finds none of plaintiff’s arguments provide a basis to
2     deny defendants’ Motion.8
3     A. The Court Has Jurisdiction to Enforce the Settlement
4            Plaintiff asserts that the Court lacks jurisdiction to enforce the parties’ oral
5     settlement agreement, citing Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375
6     (1994). Opp. at 5-6. Plaintiff’s reliance on Kokkonen is misplaced. Kokkonen stands for
7     the proposition that since a federal court’s jurisdiction terminates upon dismissal of an
8     action, the court has no inherent jurisdiction to enforce a settlement post-dismissal. As
9     the Ninth Circuit has explained, “When a district court dismisses an action with
10    prejudice, federal jurisdiction usually ends … [citation] [and] a dispute arising under a
11    settlement agreement is ‘a separate contract dispute that requires its own independent
12    basis for jurisdiction.’” Kelly v. Wengler, 822 F.3d 1085, 1094 (9th Cir. 2016) (citing
13    and quoting O’Connor v. Colvin, 70 F.3d 530, 532 (9th Cir. 1995)) (emphasis added).
14    This action has not been dismissed, and therefore Kokkonen is not controlling. As noted,
15    the Court’s jurisdiction to enforce settlement agreements between parties in pending
16    cases is well-settled in this Circuit. See, e.g., Doi, 276 F. 3d at 1136; In re City Equities
17    Anaheim, Ltd., 22 F.3d at 957; accord Wilcox v. Arpaio, 753 F.3d 872 (9th Cir. 2014)
18    (finding no error in district court’s enforcement of settlement agreement reached during
19    mediation); Woods, 2015 WL 7282749, at *5 (enforcing oral settlement agreement
20    reached with assistance of Magistrate Judge).
21
22
23    8
        The Court is aware that plaintiff objects to defendants’ Motion having been referred to the
      undersigned due to what he perceives as the undersigned’s “conflict of interest” and bias in favor of
24    defendants. Doc. No. 88 at 2. Plaintiff’s allegations appear to be based on “nothing more than the
25    undersigned’s ruling in this case,” which are rarely a “valid basis for a bias or partiality motion.” Woods,
      2015 WL 7282749, at *2. Plaintiff has not articulated any objective, non-speculative basis to question
26    the undersigned’s impartiality. Id. (citations omitted). Furthermore, as discussed more fully below and
      as recognized by the District Court, as the judge who presided over the ENE conference, it is appropriate
27    for the undersigned to “act as the trier of fact [in] determining whether the parties entered into a valid
      and binding settlement agreement” and to “consult her memory” in doing so. Terry v. Conlan, 131 Cal.
28    App. 4th 1445, 1454 (Cal. Ct. App. 2005); see also Doc. No. 86 at 6-7.

                                                           9
                                                                                           3:18-cv-02290-GPC-KSC
 Case 3:18-cv-02290-GPC-KSC Document 94 Filed 10/02/20 PageID.1345 Page 10 of 21



1           Further, plaintiff’s pro se status does not alter the scope of the Court’s jurisdiction
2    or permit him to “chang[e] his mind about going through with [the] settlement.” Opp. at
3    6-7. See Henderson v. Yard House Glendale, LLC, 456 Fed. App’x 701, 702 (9th Cir.
4    2011) (affirming enforcement of a settlement agreement with pro se litigant); see also
5    Phillips v. Pilgrim Creek Estates Homeowners Ass’n, No. 19-CV-102-AJB(WVG), 2020
6    WL 995862, at *4 (S.D. Cal. Mar. 2, 2020) (finding oral settlement agreement
7    enforceable against pro se litigant). Nor is it significant that “no written agreement was
8    signed” at the ENE conference. Opp. at 6. See Doi, 276 F.3d at 1138 (“An agreement
9    announced on the record becomes binding even if a party has a change of heart after he
10   agreed to its terms but before the terms are reduced to writing.”) (citation omitted); see
11   also Woods, 2015 WL 7282749, at *5 (“…parties may not escape their obligations by
12   refusing to sign a written agreement that conforms to the oral terms.”) (citations omitted).
13   Thus, contrary to plaintiff’s suggestion, this Court has jurisdiction and the authority to
14   enforce an oral settlement agreement that plaintiff “entered into … on the record in open
15   court, but later refused to execute.” Henderson, 456 Fed. App’x at 702. 9
16   B. The Parties Entered into an Enforceable Settlement Agreement
17          1. The Written Agreement Is Consistent with This Court’s Order
18             Following the ENE
19          In support of his claim that he “did not agree” to the above-specified settlement
20   terms, plaintiff argues that “extreme contradictions exist” between the agreement reached
21   and the ENE Order, and defendants’ written settlement agreement. The Court disagrees.
22          As set forth above,
23
24
25
26
27   9
      “It is well settled that an oral settlement recited to a judge in the course of a settlement conference
     supervised by that judge satisfies the ‘before the court’ requirement.” Murphy v. Padilla, 42
28   Cal.App.4th 707, 712 (Cal. Ct. App. 1996)

                                                          10
                                                                                            3:18-cv-02290-GPC-KSC
 Case 3:18-cv-02290-GPC-KSC Document 94 Filed 10/02/20 PageID.1346 Page 11 of 21



1
2                           , this Court ordered plaintiff to file a motion “delineat[ing] how
3    plaintiff believes the settlement funds should be distributed based on applicable law and
4    in consideration of any restitution order entered against him in connection with his
5    conviction.” Doc. No. 72 (ENE Order) at 2. The ENE Order also reflects
6
7                                                                        Id. (providing that
8    “[t]he settlement funds will be distributed by the Clerk of Court in accordance with the
9    Court’s determination”).
10           Plaintiff claims the written settlement agreement drafted by defendants “excludes”
11   the provision that allows him to brief the District Court regarding the recipient of the
12   settlement funds. Opp. at 4-5.
13       :
14
15
16
17
18
19
20
21
22           The Court finds the foregoing provisions are entirely consistent with the agreement
23   reached between the parties at the ENE Conference, as referenced in the ENE Order, and
24   are not, as plaintiff claims, “diametrically opposed” to the settlement reached. Doc. 81,
25   Opp. at 5. Plaintiff apparently misunderstands the foregoing language to mean he is “not
26   entitle[d] to brief the Court on where the settlement damages would go ….” Id.
27   (emphasis added). That is not the case.
28

                                                  11
                                                                               3:18-cv-02290-GPC-KSC
 Case 3:18-cv-02290-GPC-KSC Document 94 Filed 10/02/20 PageID.1347 Page 12 of 21



1
2
3
4
5           In sum, the written settlement agreement accurately reflects the discussion that
6    took place during the ENE Conference and the terms upon which the parties ultimately
7    agreed.
8           The court in Woods, supra, addressed the enforceability of an oral settlement
9    agreement on similar facts. Therein, the parties participated a settlement conference with
10   a Magistrate Judge during which a settlement was reached. Woods, 2015 WL 7282749 at
11   *1. As in the present case, the defendant thereafter filed a motion to enforce the
12   settlement because plaintiff refused to sign the settlement agreement which memorialized
13   the agreed-upon terms of the oral settlement agreement. Id. The Magistrate Judge
14   thereafter held two further telephonic conferences at which the plaintiff articulated, inter
15   alia, that he no longer believed the terms of the agreement were in his best interests. Id.
16   at *5. The Court rejected plaintiff’s arguments and found that he had entered into a
17   binding agreement and had done so knowingly and voluntarily. As stated:
18                The undersigned finds that the material terms of the settlement
19                agreement, as placed on the record … were consented to by both
                  parties with the intent that the oral agreement was binding and the
20                written agreement was merely for the purpose of memorializing the
21                oral agreement.
22   Id. at *6.
23          Similarly, in Richardson v. Richardson, 180 Cal.App. 3d 91 (Cal. Ct. App. 1986),
24   a judge presided over a settlement conference without a court reporter. Id. at 94. A
25   settlement offer was communicated, and the opposing party was afforded 48 hours to
26   accept. Id. After the offer was timely accepted, the offering party endeavored to change
27   the terms of the offer. Id. The settlement judge held a hearing to address the settlement,
28   which was recorded, and thereafter granted the motion to enforce the oral settlement. Id.

                                                  12
                                                                               3:18-cv-02290-GPC-KSC
 Case 3:18-cv-02290-GPC-KSC Document 94 Filed 10/02/20 PageID.1348 Page 13 of 21



1    at 95. The opposing party challenged the ruling, arguing, inter alia, there was
2    insufficient evidence to show that he made an oral settlement offer or that an agreement
3    to settle was reached. Id. at 97.
4          Applying California law, the Court held that an agreement to settle a lawsuit which
5    is reached at a judicially supervised settlement conference is enforceable if substantial
6    evidence that a settlement was reached is found by the settlement judge, even if it was to
7    be memorialized later by a formal writing. Id. “When parties orally agree upon all of the
8    terms and conditions of an agreement with the mutual intention that it shall thereupon
9    become binding, the mere fact that a formal written agreement to the same effect is to be
10   prepared and signed does not alter the binding validity of the oral agreement.” Id. at 97
11   (citations omitted).
12         As applied herein, the parties reached a binding oral agreement with respect to all
13   material terms at the ENE Conference, as accurately documented in the settlement
14   agreement provided to the defendant. See Moses Dec., ¶5; see also ENE Order. The
15   parties confirmed at that time that they were entering into the settlement agreement
16   knowingly and voluntarily. The fact that the agreement reached was to be later reduced
17   to writing does not change the enforceability of the agreement reached. The settlement
18   agreement is therefore binding and enforceable.
19         2. An Evidentiary Hearing Is Unnecessary
20         Where the material terms of the settlement agreement are stated on the record and
21   the parties confirm their understanding and acceptance of those terms, it is not necessary
22   for the Court to conduct an evidentiary hearing regarding the existence of an agreement.
23   See Doi, 276 F.3d at 1139-40; see also Phillips, 2020 WL 995862, at *8 (“When both the
24   terms of the settlement and the parties’ mutual assent thereto is clear, an evidentiary
25   hearing is not required.”). Instead, a party’s statement that he agrees to the terms recited
26   and understands them to be correct is “the beginning and the end of the inquiry.” VACC,
27   Inc. v. Davis, No. 18-cv-03454-JCS, 2019 WL 1460201, at *5 (N.D. Cal. Apr. 2, 2019).
28   “The recollection of the judge conducting the settlement conference can also support a

                                                  13
                                                                               3:18-cv-02290-GPC-KSC
 Case 3:18-cv-02290-GPC-KSC Document 94 Filed 10/02/20 PageID.1349 Page 14 of 21



1    finding of an enforceable agreement without an evidentiary hearing.” Woods 2015 WL
2    7282749, at *2. As one California court explained, the Court in this instance “acts as a
3    trier of fact” to “determine whether the parties entered into a valid and binding
4    settlement,” and if the same judge making this determination presided over the settlement
5    conference “he may avail himself of the benefit of his own recollection.” Kohn v.
6    Jaymar-Ruby, Inc., 23 Cal. App. 4th 1530, 1533 (Cal. Ct. App. 1994).
7          As set forth above, and consistent with the undersigned’s recollection, the material
8    terms of the settlement agreement and the parties’ mutual assent to those terms were
9    confirmed before the Court at the conclusion of the ENE conference. Accordingly, the
10   undersigned finds that an evidentiary hearing is unnecessary.
11   C. Plaintiff’s Further Objections to the Settlement Agreement Are Without Merit
12         In his Opposition, plaintiff asserts the parties’ settlement agreement is
13   unenforceable for several additional reasons. Plaintiff’s remaining arguments stem from
14   his insistence that he should be able to direct the District Court to distribute the
15   settlement funds consistent with his interpretation of the law and the restitution order.
16   Specifically, he claims that the PLRA does not apply to this case, and that as such, he is
17   entitled to require that the settlement proceeds be paid directly to him. Opp. at 9.
18   Plaintiff claims he did not understand that he had this purported authority until after the
19   ENE conference. Opp. at 3. Plaintiff also argues that the restitution order entered by the
20   Colorado District Court is unconstitutional. Opp. at 9-13. The undersigned considers
21   these arguments in the context of whether they render the settlement unenforceable and
22   finds they do not, for the reasons discussed below.
23         1. The Settlement Agreement Cannot Be Rescinded Due to Plaintiff’s Alleged
24            “Misconception”
25         While acknowledging he agreed at the ENE Conference to settle his claims,
26   plaintiff asserts that he was operating at the time “under a misconception that the [PLRA]
27   applied to this case.” Opp. at 2. Because of this alleged “misconception,” plaintiff states
28   he agreed to settle with the caveat that the settlement proceeds be given to charity,

                                                   14
                                                                                3:18-cv-02290-GPC-KSC
 Case 3:18-cv-02290-GPC-KSC Document 94 Filed 10/02/20 PageID.1350 Page 15 of 21



1    because he would “‘rather die’” than have any settlement proceeds distributed pursuant to
2    his “illegal restitution order.” Id. at 2-3. According to plaintiff, “only after the ENE
3    conference did [he] come to understand” that the PLRA does not apply to this case, and
4    that as such he could direct payment of the settlement proceeds as he saw fit – namely, to
5    himself. Id. As plaintiff explains it, he “realized [after the ENE conference] there would
6    be no logic in agreeing to a settlement he would not possibly benefit from ….” 10 Id.
7           Plaintiff also addressed his supposed “misconceptions” during the May 21, 2020
8    Status Conference. When pressed by the Court about why he had not signed the
9    settlement agreement, plaintiff responded:
10                  MR. BROOKS: Yeah. Okay. So, first off, Your Honor, my agreement
                    was premised upon if I did brief Judge Curiel and the money wasn’t
11
                    going to go to me, it would go to charity. That was my -- the main
12                  thing. So, after I agreed, that’s – that’s what I made clear. Under no
                    circumstance, if the money is not going to me, I want it going -- I
13
                    wanted it going to charity.
14
                    But then, after we ended that conversation that day, I thought,
15                  “Well, wait a minute. If the diversion of the damages can be given to
16                  charity, then they don’t -- then they could go to me.”

17                  So, it was basically like there’s no way that I could say, “Oh,
                    contingent upon if the determination is made that it doesn’t go to
18
                    me, it goes to charity,” because then I am still determining where
19                  the money would go.
20                  That was the first premise --
21
                    THE COURT: Okay.
22
                    MR. BROOKS: -- of the settlement.
23
24
25   10
       Federal Rule of Civil Procedure 11 provides that by making representations to the Court in pleadings,
26   motions, or other documents, the litigant certifies that the facts therein (or denials of facts) are warranted
     on the evidence or reasonably based on belief or lack of information. Fed. R. Civ. P. 11(b). Plaintiff is
27   reminded that this obligation applies equally to both attorneys and unrepresented parties. Id.; see also
     Civ. L.R. 83.1 (addressing consequences of a party’s failure to comply with the Federal Rules of Civil
28   Procedure).

                                                           15
                                                                                            3:18-cv-02290-GPC-KSC
 Case 3:18-cv-02290-GPC-KSC Document 94 Filed 10/02/20 PageID.1351 Page 16 of 21



1                     The second was my incorrect belief that the Prison Litigation Reform
                      Act still applied to me, because I am a prisoner, which meant I
2
                      believed that it still may have applied to this proceeding, but it
3                     doesn’t. So there is no private settlement mandate of “any diversion of
                      damage awards go to payment of my restitution.” There’s not a single
4
                      case that I have found that says that.
5
                 And it basically erodes the whole basis of private settlement because
6                now I am going to brief this with Judge Curiel; that ruling is going to
7                be made.… The main concern is there is no – there’s no reason for
                 me to settle the case if I am not going to get a benefit of the
8                settlement.
9    Doc. 5/21/20 Tr. at 3-4 (sealed) (emphasis added).
10          There was no “misconception” as plaintiff asserts. Rather, as he acknowledged
11   during the Status Conference, he changed his mind. The Court and the parties engaged in
12   lengthy discussions during the ENE conference regarding the distribution of the
13   settlement proceeds. The undersigned informed plaintiff that he could not dictate how
14   the settlement proceeds were to be distributed, and that the matter would instead be
15   decided by the District Court after full briefing. See 5/21/20 Tr. at 7 (sealed). It was an
16   unambiguous term of the settlement that the District Court – not plaintiff (or defendants
17   for that matter) – would determine the proper payee of the settlement funds.
18
19
20                                                                                 As this Court
21   confirmed during the Status Conference:
22                    THE COURT: [U]nderstand that we can’t dictate how Judge Curiel
23                    may rule on any briefing that you submit regarding who the money
                      should go to.
24
                      So the settlement has to be final. The only determination that would
25                    be left up in the air would be where the moneys go as based on a
26                    determination by Judge Curiel. That’s what you agreed to.
27                    MR. BROOKS: Yeah. Yeah. Yeah. I agree --
28   See id. at 10.

                                                     16
                                                                                3:18-cv-02290-GPC-KSC
 Case 3:18-cv-02290-GPC-KSC Document 94 Filed 10/02/20 PageID.1352 Page 17 of 21



1          Regardless of plaintiff’s assertions about his “misconceptions” or mistakes, under
2    California law, a party may rescind a contract even when that party’s consent to the
3    contract was given by mistake. Cal. Civ. Code § 1689(b)(1); see also Grenall v. United
4    of Omaha Life Ins. Co., 165 Cal. App. 4th 188, 193 (Cal. Ct. App. 2008). However, “the
5    kind of mistake which renders a contract voidable does not include ‘mistakes as to
6    matters which the contracting parties had in mind as possibilities and as to the existence
7    of which they took the risk.” Stermer v. Bd. of Dental Exam’rs, 95 Cal. App. 4th 128,
8    134 (Cal. Ct. App. 2002) (citation omitted); see also Amin v. Sup. Ct., 237 Cal. App. 4th
9    1392, 1403 (Cal. Ct. App. 2015) (noting that “rescission is warranted only when ‘the
10   subject of uncertainty has not been a concern of the parties’”) (citation omitted).
11
12
13                          . Stermer, 95 Cal. App. 4th at 134. As one California appellate
14   court explained, “[e]very time parties enter a contract, they act with incomplete
15   information” and “make judgments about the desirability of acquiring (and waiting for)
16   additional information, and of creating specific contractual provisions to handle particular
17   eventualities.” Amin, 237 Cal. App. 4th at 1403 (citation omitted). That is exactly what
18   happened here. Under California law, the settlement agreement is not voidable. Stermer,
19   95 Cal. App. 4th at 134 (parties’ “knowledge of the existence of doubtful matter” at the
20   time of contracting does not “render[] a contract voidable”).
21         For the same reason, the parties’ settlement agreement is not voidable due to
22   plaintiff’s alleged “misconception” at the time of the ENE Conference that any proceeds
23   from the settlement of his case would be subject to the PLRA. Doc. 81; Opp. at 2; see
24   also 5/21/20 Tr. at 10 (sealed) (plaintiff stating that when he agreed to the settlement he
25   “was under the presumption that the PLRA still applied to the case”). Plaintiff, citing his
26   inability to conduct legal research, states he “realized” after the ENE conference that this
27   presumption was incorrect and that no “reasonable person [would] agree to settle a
28   //

                                                  17
                                                                               3:18-cv-02290-GPC-KSC
 Case 3:18-cv-02290-GPC-KSC Document 94 Filed 10/02/20 PageID.1353 Page 18 of 21



1    winning case for nothing, without knowing the relevant law.” 11 Doc. 81, Opp. at 2, 3.
2    Even assuming, as plaintiff states, that he was “unprepared” on the issue of whether
3    defendants should “pay[] out any agreed-to settlement to plaintiff directly” at the ENE
4    Conference (Opp. at 2), that does not justify his reneging on the agreement because
5    plaintiff was at a minimum “aware when he made the contract that his knowledge” of the
6    very issue he now claims to have been mistaken about was “limited.” Amin, 237 Cal.
7    App. 4th at 1403 (quoting Restatement (Second) of Contracts, § 154). Plaintiff entered
8    into the agreement “in the face of that awareness,” so he “bears the risk” of his mistake
9    and the contract will not be voided. Id.; see also Spitzer v. Aljoe, No. 13-cv-05442-MEJ,
10   2016 WL 3279167, at *11 (N.D. Cal. June 15, 2016), aff’d, 734 Fed. App’x 457 (9th Cir.
11   2018) (enforcing settlement agreement where party “treated [its] knowledge as sufficient”
12   when it agreed to settlement terms).
13          In short, plaintiff appears to have “chang[ed] his mind about going through with
14   the settlement.” Opp. at 6. But, “[o]nce a party enters into a binding settlement
15   agreement” – as plaintiff did here – “that party cannot unilaterally decide to back out of
16   the agreement.” Bland v. Badger, No. 1:19-cv-00702-DAD-EPG (PC), 2020 WL
17   508874, at *3 (E.D. Cal. Jan. 31, 2020) (citing Doi, 276 F.3d at 1131). Plaintiff’s alleged
18   “misconceptions” do not provide a basis for the Court to depart from the rule that “if a
19   party enters into a settlement agreement knowingly and voluntarily, the agreement is
20   treated as a binding contract….” Arnold v. United States, 816 F.2d 1306, 1309 (9th Cir.
21   1987) (citation omitted).
22   //
23
24
25   11
       Plaintiff asserts that during the Status Conference he expressed “concerns” about his ability to
     research the law with respect to the distribution of the settlement proceeds so that he would “know[]
26   exactly what he was agreeing to.” Opp. at 7. Plaintiff’s concern at the Status Conference, however,
27   primarily related to his inability to research and brief the motion to the District Court given his limited
     access to the prison law library during the pandemic. See 5/21/20 Tr. at 12-14 (sealed). The undersigned
28   offered plaintiff additional time to complete his briefing, but he declined. Id.

                                                         18
                                                                                         3:18-cv-02290-GPC-KSC
 Case 3:18-cv-02290-GPC-KSC Document 94 Filed 10/02/20 PageID.1354 Page 19 of 21



1              2. The Settlement Is Enforceable Regardless of the Applicability of the PLRA or
                  the Constitutionality of Plaintiff’s Criminal Restitution Order
2
3              In his Opposition to the Motion, plaintiff addresses the issue of how the settlement
4    proceeds should be distributed, asserting that the settlement should not be enforced
5    because his case is not subject to the PLRA and that in any event the criminal restitution
6    order to which the settlement proceeds may be subject is unconstitutional. 12 Opp. at 7-
7    13. According to plaintiff, these facts warrant the Court directing payment of the
8    settlement proceeds directly to him, “as he has requested.” Id. at 7.
9              This Court need not address plaintiff’s arguments concerning the applicability of
10   the PLRA or “whether he has made a prima facie showing that his current restitution
11   obligation is invalid …” in the context of the instant Motion. Id. at 8-9. Instead, the
12   issue is subject to determination by Judge Curiel upon the filing of a motion by plaintiff
13   in which plaintiff can articulate his arguments regarding the lawful distribution of the
14   settlement funds.
15
16                                    .
17             In a similar case, after reaching an agreement during a court-facilitated settlement
18   conference, an incarcerated litigant refused to sign the written settlement agreement
19   unless a provision was made to allow the funds “to be delivered directly to a third party
20   without any amount being applied” to the inmate’s restitution obligations pursuant to
21   Section 2085.5 of the California Penal Code. See Davenport v. Korik, No. 2:14-cv-
22   00325-TLN-DB (PC), 2016 WL 6039027, at *5 (E.D. Cal. Oct. 14, 2016). The inmate
23   argued both that the statute was “ambiguous” and that he “disagree[d]” with it. Id. The
24   court in Davenport found, however, that “the agreement set forth on the record clearly
25   informed [the inmate] that any restitution … would be deducted from the settlement
26
27
     12
28        Defendants take no position on plaintiff’s arguments. See Doc. No. 82 at 5.

                                                          19
                                                                                        3:18-cv-02290-GPC-KSC
 Case 3:18-cv-02290-GPC-KSC Document 94 Filed 10/02/20 PageID.1355 Page 20 of 21



1    amount and [he] would only receive money in his inmate account if any of the settlement
2    remained ….” Id. The court accordingly found that the inmate “knowingly and
3    voluntarily entered into the settlement agreement” and that the settlement was
4    enforceable. Id. at *6.
5          Here, plaintiff reasons that without knowing how the District Court will rule, he is
6    unable to ascertain whether he will benefit from the settlement and therefore there is “no
7    logic” in agreeing to the settlement. Opp. at 3. As in Davenport, however, plaintiff
8    “knowingly and voluntarily” entered into the settlement which left the question of how
9    the settlement proceeds would be distributed for future resolution by the District Court.
10   Davenport, 2016 WL 6039027, at *6. This Court will not indulge plaintiff in his attempt
11   to do an end-run around the parties’ explicit settlement agreement.
12                                      V. CONCLUSION
13         Based on the parties’ moving and opposing papers, the undersigned’s involvement
14   in and knowledge of the settlement reached the April 22, 2020 Early Neutral Evaluation
15   Conference, discussions at the May 21, 2020 Status Conference, and review of its files
16   and transcript of the Status Conference, this Court finds that plaintiff and defendants
17   formed a legally binding settlement agreement at the ENE Conference, that plaintiff
18   understood and accepted the terms thereof, and that he knowingly and voluntarily entered
19   into the agreement. As ordered by the Court, the Tarsadia Defendants’ counsel prepared
20   a written agreement and release which accurately reflects the terms of the settlement
21   agreement reached during the ENE Conference. Plaintiff has not provided any legitimate
22   basis to justify his refusal to sign the written settlement agreement. Accordingly, and for
23   the reasons set forth above the Court RECOMMENDS that defendants’ Motion to
24   Enforce Settlement Agreement [Doc. No. 77] be GRANTED.
25         IT IS HEREBY ORDERED that no later than thirty (30) days from the date of
26   this Order, any party to this action may file written objections with the Court and serve a
27   copy on all parties. The document should be captioned “Objections to Report and
28   Recommendation of Magistrate Judge.”

                                                  20
                                                                              3:18-cv-02290-GPC-KSC
 Case 3:18-cv-02290-GPC-KSC Document 94 Filed 10/02/20 PageID.1356 Page 21 of 21



1          IT IS HEREBY FURTHER ORDERED that if any such objections are filed, any
2    reply to those objections shall be filed with the Court and served on all parties no later
3    than ten (10) days after the date the objections are served.
4          The parties are advised that failure to file objections within the specified time may
5    result in waiver of the right to raise those objections on appeal of the Court’s order. See
6    Loher v. Thomas, 825 F.3d 1003, 1121 (9th Cir. 2016).
7    IT IS SO ORDERED.
8    Dated: October 1, 2020
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   21
                                                                               3:18-cv-02290-GPC-KSC
